Name: Commission Directive 2005/5/EC of 26 January 2005 amending Directive 2002/26/EC as regards sampling methods and methods of analysis for the official control of the levels of ochratoxin A in certain foodstuffsText with EEA relevance
 Type: Directive
 Subject Matter: plant product;  deterioration of the environment;  research and intellectual property;  health;  beverages and sugar
 Date Published: 2005-01-29

 29.1.2005 EN Official Journal of the European Union L 27/38 COMMISSION DIRECTIVE 2005/5/EC of 26 January 2005 amending Directive 2002/26/EC as regards sampling methods and methods of analysis for the official control of the levels of ochratoxin A in certain foodstuffs (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 85/591/EEC of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption (1), and in particular Article 1 thereof, Whereas: (1) Commission Regulation (EC) No 466/2001 of 8 March 2001 setting maximum levels for certain contaminants in foodstuffs (2), fixes maximum limits for ochratoxin A in roasted coffee beans, ground roasted coffee, soluble coffee, wine and grape juice. (2) Sampling plays a crucial part in the precision of the determination of the levels of ochratoxin A. Commission Directive 2002/26/EC of 13 March 2002 laying down the sampling methods and methods of analysis for the official control of the levels of ochratoxin A in foodstuffs (3), should include provisions related to roasted coffee beans, ground roasted coffee, soluble coffee, wine and grape juice. (3) Directive 2002/26/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 2002/26/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive 12 months after the entry into force at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 372, 31.12.1985, p. 50. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 77, 16.3.2001, p. 1. Regulation as last amended by Regulation (EC) No 78/2005 (OJ L 16, 20.1.2005, p. 43). (3) OJ L 75, 16.3.2002, p. 38. Directive as amended by Directive 2004/43/EC (OJ L 113, 20.4.2004, p. 14). ANNEX Annex I to Directive 2002/26/EC is amended as follows: (a) points 4.3, 4.4 and 4.5 are replaced by the following: 4.3. General survey of the sampling procedure for cereals, dried vine fruit and roasted coffee TABLE 1 Subdivision of lots into sublots depending on product and lot weight Commodity Lot weight (ton) Weight or number of sublots No of incremental samples Aggregate sample weight (kg) Cereals and cereal products  ¥ 1 500 500 tonnes 100 10 > 300 and < 1 500 3 sublots 100 10  ¥ 50 and  ¤ 300 100 tonnes 100 10 < 50  3-100 (1) 1-10 Dried vine fruit (currants, raisins and sultanas)  ¥ 15 15-30 tonnes 100 10 < 15  10-100 (2) 1-10 Roasted coffee beans, ground roasted coffee and soluble coffee  ¥ 15 15-30 tonnes 100 10 < 15  10-100 (2) 1-10 4.4. Sampling procedure for cereals and cereal products (lots  ¥ 50 tonnes) and for roasted coffee beans, ground roasted coffee, soluble coffee and dried vine fruit (lots  ¥ 15 tonnes)  On condition that the sublot can be separated physically, each lot must be subdivided into sublots following table 1. Taking into account that the weight of the lot is not always an exact multiple of the weight of the sublots, the weight of the sublot may vary from the mentioned weight by a maximum of 20 %.  Each sublot must to be sampled separately.  Number of incremental samples: 100.  Weight of the aggregate sample = 10 kg.  If it is not possible to carry out the method of sampling described above because of the commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.) an alternative method of sampling may be applied provided that it is as representative as possible and is fully described and documented. 4.5. Sampling provisions for cereals and cereal products (lots < 50 tonnes) and for roasted coffee beans, ground roasted coffee, soluble coffee, dried vine fruit (lots < 15 tonnes) For cereal lots under 50 tonnes and for roasted coffee beans, ground roasted coffee, soluble coffee and dried vine fruit lots under 15 tonnes the sampling plan has to be used with 10 to 100 incremental samples, depending on the lot weight, resulting in an aggregate sample of 1 to 10 kg. For very small lots (  ¤ 0,5 tonnes) of cereals and cereal products a lower number of incremental samples can be taken, but the aggregate sample uniting all incremental samples shall be also in that case at least 1 kg. The figures in the following table can be used to determine the number of incremental samples to be taken. TABLE 2 Number of incremental samples to be taken depending on the weight of the lot of cereals and cereal products Lot weight (tonnes) No of incremental samples  ¤ 0,05 3 > 0,05-  ¤ 0,5 5 > 0,5-  ¤ 1 10 > 1-  ¤ 3 20 > 3-  ¤ 10 40 > 10-  ¤ 20 60 > 20-  ¤ 50 100 TABLE 3 Number of incremental samples to be taken depending on the weight of the lot of roasted coffee beans, ground roasted coffee, soluble coffee and dried vine fruit Lot weight (tonnes) No of incremental samples  ¤ 0,1 10 > 0,1-  ¤ 0,2 15 > 0,2-  ¤ 0,5 20 > 0,5-  ¤ 1,0 30 > 1,0-  ¤ 2,0 40 > 2,0-  ¤ 5,0 60 > 5,0-  ¤ 10,0 80 > 10,0-  ¤ 15,0 100 (b) the following point 4.6(a) is inserted after point 4.6: 4.6(a) Sampling provisions for wine and grape juice The aggregate sample shall be at least 1 kg except where it is not possible e.g. when the sample consists of 1 bottle. The minimum number of incremental samples to be taken from the lot shall be as given in table 4. The number of incremental samples determined is function of the usual form in which the products concerned are commercialised. In the case of bulk liquid products, the lot shall be thoroughly mixed insofar as possible and insofar as it does not affect the quality of the product, by either manual or mechanical means immediately prior to sampling. In this case, a homogeneous distribution of ochratoxin A can be assumed within a given lot. It is therefore sufficient to take three incremental samples from a lot to form the aggregate sample. The incremental samples, which might frequently be a bottle or a package, shall be of similar weight. The weight of an incremental sample should be at least 100 grams, resulting in an aggregate sample of at least about 1 kg. Departure from this procedure must be recorded in the record provided for in point 3.8. TABLE 4 Minimum number of incremental samples to be taken from the lot Form of commercialisation Weight of lot (in litres) Minimum number of incremental samples to be taken Bulk (grape juice, wine) ¦ 3 Bottles/packages grape juice  ¤ 50 3 Bottles/packages grape juice 50 to 500 5 Bottles/packages grape juice > 500 10 Bottles/packages wine  ¤ 50 1 Bottles/packages wine 50 to 500 2 Bottles/packages wine > 500 3 (1) Depending on the lot weight  see table 2 of this Annex. (2) Depending on the lot weight  see table 3 of this Annex.